JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Melissa M. Youells Julius A. Dzakpasu & Western Express, Inc., d/b/a Western Express
(b) County of Residence of First Listed Plaintiff Luzerne County, PA County of Residence of First Listed Defendant _Lowndes County, GA
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 
 

 

     

      

    

 

 

 

 

    

 

        

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (Jf Known) ;
Kevin C. Quinn, Esq. & Brian Q. McDonnell, Esq. Stephen E. Geduldig, Esq. & Bradley N. Sprout, Esq.
Hourigan, Kluger & Quinn Pion, Nerone, Girman, Winslow & Smith, P.C.
600 Third Street, Kingston, PA 18704 / Phone: 570-287-3000 240 N. 3rd St., 10th Fl., Harrisburg, PA 17101 / Phone: 717-737-5833
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x1 O 1 Incorporated or Principal Place o4 44
of Business In This State
O 2 U.S. Government A 4 Diversity Citizen of Another State O 2 & 2° Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation O06 O66
Foreign Country
IV. NATURE OF SUIT (Place an "x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
Li =CONTRACT: TORTS: “FORFEITURE/PENALTY BANKRUPTCY | __ OTHER STATUTES
@ 110 Insurance PERSONAL INJURY PERSONAL INJURY = [7 625 Drug Related Seizure O 422 Appeal 28 USC 158 © 375 False Claims Act
0 120 Marine 0 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act C7 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
0 140 Negotiabie Instrument Liability 0 367 Health Care/ QO 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _ PROPERTY RIGHTS 2} 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights QO 430 Banks and Banking
O 151 Medicare Act (J 330 Federal Employers’ Product Liability 0 830 Patent 450 Commerce
O 152 Recovery of Defaulted Liability CF 368 Asbestos Personal (1) 835 Patent - Abbreviated 1 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application {() 470 Racketeer Influenced and
(Excludes Veterans) (345 Marine Product Liability 840 Trademark Corrupt Organizations
QO 153 Recovery of Overpayment Liability PERSONAL PROPERTY | LABOR) = JO 480 Consumer Credit
of Veteran’s Benefits 2 350 Motor Vehicle C 370 Other Fraud 7 710 Fair Labor Standards C7 861 HIA (1395ff) 1 490 Cable/Sat TV
C) 160 Stockholders’ Suits [1 355 Motor Vehicle CO 371 Truth in Lending Act 0 862 Black Lung (923) 1 850 Securities/Commodities/
G 190 Other Contract Product Liability 380 Other Personai O 720 Labor/Management 1 863 DIWC/DIWW (405(z)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations C] 864 SSID Title XVI 0 890 Other Statutory Actions
O 196 Franchise Injury CF 385 Property Damage 740 Railway Labor Act C1 865 RSI (405(g)) ) 891 Agricultural Acts
(© 362 Personal Injury - Product Liability C1 751 Family and Medical ( 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
REAL PROPERTY| CIVIL: RIGHTS® EPRISONER PETITIONS |O 790 Other Labor Litigation FEDERAL ‘TAX SUITS Act
210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure 0 441 Voting J 463 Alien Detainee Income Security Act or Defendant) 11 899 Administrative Procedure
11 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
©) 245 Tort Product Liability Accommodations 7 530 General 950 Constitutionality of
1 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty 22IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
© 446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Immigration
Other & 550 Civil Rights Actions
0) 448 Education 0 555 Prison Condition
0) 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an '"X” in One Box Only)
1 = Original [XK2 Removed from GO 3° Remanded from 1 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
Diversity Jurisdiction -- 28 U.S.C. 1332
VI. CAUSE OF ACTION Brief description of cause:
Personal Injury -- Negligence -- Motor Vehicle Accident
VIL. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. Excess of $50,000 JURY DEMAND: Yes CINo
VHI. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER

 

Dunk.

DATE SIGNATURE OF ATTORNEY OF REC +
yfialaoia Zz a

FOR OFFICE USE ONLY Ce

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Stephen E. Geduldig, Esquire
Attorney I.D. No. 43530

E-mail: sgeduldig@pionlaw.com
PH: 717-745-8725

Bradley N. Sprout, Esquire
Attomey LD. No. 203182
E-mail: bsprout@pionlaw.com
PH: 717-745-8727

PION, NERONE, GIRMAN, WINSLOW & SMITH, P.C.

Payne Shoemaker Building

240 North Third Street, 10" Floor

Harrisburg, PA 17101 Attorneys for Defendants:
Fax: 717-737-5553 Julius A. Dzakpasu & Western Express, Inc.

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA M. YOUELLS :
Plaintiff : No.

 

V. : CIVIL ACTION —- LAW
JULIUS A. DZAKPASU and
WESTERN EXPRESS, INC., d/b/a
WESTERN EXPRESS

Defendants : JURY TRIAL DEMANDED
NOTICE OF REMOVAL
TO THE CLERK OF THE COURT:

Defendants, Julius A. Dzakpasu and Western Express, Inc., d/b/a Western
Express, by and through their undersigned counsel, Stephen E. Geduldig, Esq.,
Bradley N. Sprout, Esq., and Pion, Nerone, Girman, Winslow & Smith, P.C., hereby
submit the following Notice of Removal pursuant to 28 U.S.C. §1441 and remove

the state court action described below to the United States District Court of the

Middle District of Pennsylvania.
1. On or about February 15, 2019, the Plaintiff, Melissa M. Youells,
commenced an action against Julius A. Dzakpasu and Western Express, Inc. by
filing a Praecipe for Writs of Summons in the Court of Common Pleas of Luzerne
County, Pennsylvania, Docket No. 1812-2019 (the “Lawsuit”). A copy of the
Praecipe for Writs of Summons and Writs of Summons are attached to this Notice
of Removal as Exhibit A.

2. The Court of Common Pleas of Luzerne County is located within the
territorial jurisdiction of the United States District Court for the Middle District of
Pennsylvania. Accordingly, removal to this Court is proper pursuant to 28 U.S.C. §
1446(a).

3. On or about March 18, 2019, Plaintiff's counsel, Brian Q. McDonnell,
mailed Defendants’ counsel a courtesy copy of the Complaint that Plaintiff filed with
Luzerne County Court of Common Pleas, which was received by Defendants’
counsel on March 20, 2019. A copy of the Complaint and enclosing correspondence
is attached to this Notice of Removal as Exhibit B.

4. Accordingly, removal is being made within the time permitted by 28
U.S.C. § 1446(b)(2)(B).

5. Pursuant to 28 U.S.C. § 1446(b)(2)(A), all Defendants, who are all
represented by the undersigned counsel, consent to the removal of the Lawsuit to

this Court.
6. Removal of the Lawsuit to this Court is proper under 28 U.S.C. §
1441(a) because this Court has original jurisdiction — specifically, diversity
jurisdiction under 28 U.S.C. § 1332 — over Plaintiffs claims.

7. The requirement of complete diversity between Plaintiff and
Defendants is met, as set forth below:

a. Plaintiff resides in, and thus is a citizen of, Pennsylvania. (See
Exhibit B, Complaint, { 1).

b. Western Express, Inc. is a citizen of Tennessee, as it is both
incorporated in Tennessee and has its principal place of business in
Tennessee. (See Exhibit B, Complaint, { 3).

C. Julius A. Dzakpasu resides in, and thus is a citizen of, Georgia.
(See Exhibit B, Complaint, § 2).

d. As such, there is complete diversity of citizenship between
Plaintiff and the Defendants.

e. Moreover, none of the Defendants are citizens of Pennsylvania
and, thus, the requirements of 28 U.S.C. § 1441(b)(2) are met.

8. The requirement of an amount in controversy in excess of $75,000 is
met, as set forth below:

a. The Lawsuit arises out of a motor vehicle accident that occurred

on March 15, 2017 on Schoenersville Road in Bethlehem, Pennsylvania.
b. Plaintiff's Complaint makes a claim for unliquidated damages in
excess of $50,000 (the amount which exempts a case from compulsory
arbitration), but does not demand a specific sum.

C. Nonetheless, Plaintiff seeks to recover damages for “severe,
painful, and disabling injuries” that include: cervicalgia; cervical
sprain/strain; cervical radiculopathy; aggravation of cervical spondylosis;
right shoulder pain; right shoulder strain; right rotator cuff tear; right rotator
cuff tendonitis; right biceps tendonitis; bursitis and fraying of the right
shoulder infraspinatus and supraspinatus tendons; headaches; thoracic
sprain/strain; thoracic disc herniations/disc extrusion at T7-8; aggravation of
thoracolumbar spondylosis; lumbago; lumbar  sprain/strain; lumbar
radiculopathy; aggravation of lumbar spondylitic changes; bilateral
sacroilitis; post-traumatic stress disorder; major depression disorder; anxiety;
chronic pain; muscle spasms; difficulty sleeping; fatigue; discomfort;
paresthesia and abnormal and altered sensation; multiple sprains, strains, and
contusions; persistent pain, limitation of motion and restriction of activities;
humiliation and embarrassment; and serious impairment of body function.
(See Exhibit B, Complaint, { 31).

d. Plaintiff seeks to recover damages not only for the alleged pain

and suffering that resulted from her alleged injuries, but also for past and
future medical expenses and lost earnings. (See Exhibit B, Complaint, J{ 31-
38).

e. Plaintiff is seeking an award of both compensatory and punitive
damages in her Complaint. (See Exhibit B, Complaint, {§ 47-48 & ad
damnum clauses).

f. The alleged nature of Plaintiffs injuries and claimed damages
make it clear that the damages that Plaintiff will seek in the Lawsuit will
exceed the jurisdictional requirement of $75,000. See Russo v. Wal-Mart

Stores East, L.P., 2017 U.S. Dist. LEXIS 69633, *4-5 (M.D. Pa. 2017)

 

(holding that allegations of significant injuries and damages in a complaint
will trigger notice by the defendant that an amount in excess of the
jurisdictional amount is at issue for purposes of the removal period); Sims v.
PerkinElmer Instruments, LLC, 2005 U.S. Dist. LEXIS 5300, *10-11 (E.D.
Pa. 2005) (same).

g. As such, upon information and belief, Defendants aver that the
amount in controversy exceeds $75,000, exclusive of interests and costs.
9. For the reasons set forth above, removal of the Lawsuit to this Court is

just and proper.
10. Upon confirmation of filing and docketing with this Court, this Notice

of Removal shall be provided to all parties, as well as the Court of Common Pleas

of Luzerne County, in accordance with 28 U.S.C. § 1446(d).

Date: April |2. , 2019

Respectfully Submitted,

PION, NERONE, GIRMAN, WINSLOW
& SMITH, P.C.

By: ZZ LA.

Stephen EGeduldigrsquirs
PA I.D. #43530

Bradley N. Sprout, Esquire

PA LD. #203182

Counsel for Defendants:

Julius A. Dzakpasu & Western
Express, Inc., d/b/a Western
Express
CERTIFICATE OF SERVICE
I, Bradley N. Sprout, Esquire, of the law firm of Pion, Nerone, Girman,
Winslow & Smith, P.C., counsel for the Defendants, Julius A. Dzakpasu & Western
Express, Inc., d/b/a Western Express, hereby state that a true and correct copy of the
foregoing Notice of Removal was served upon all counsel of record via U.S. First-

Class Mail, postage prepaid, as follows:

Kevin C. Quinn, Esq.
Brian Q. McDonnell, Esq.
Hourigan, Kluger & Quinn

600 Third Avenue

Kingston, PA 18704

Attorneys for Plaintiff

PION, NERONE, GIRMAN,
WINSLOW & SMITH, P.C.

Date: April |, 2019 ee a

BRADLPY N. ED No eH SQUIRE
Reena D NBR I.D. No.
